Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 1 of 19 PageID #: 901



NS/AB:KDE
F.#2016R01759

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA

       - against -                               Docket Nos. 16-CR-554 (DLI)
                                                             19-CV-4149 (DLI)
JEFF ROSELIEN,

                     Defendant.

 – – – – – – – – – – – – – – – – – –X




                 MEMORANDUM OF LAW IN OPPOSITION TO
          THE DEFENDANT’S MOTION FOR A WRIT OF HABEAS CORPUS




                                        RICHARD P. DONOGHUE
                                        UNITED STATES ATTORNEY
                                        Eastern District of New York
                                        271 Cadman Plaza East
                                        Brooklyn, New York 11201




Keith D. Edelman
Assistant U.S. Attorney
     (Of Counsel)
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 2 of 19 PageID #: 902



                              PRELIMINARY STATEMENT

               The government respectfully submits this memorandum of law in opposition

to the defendant Jeff Roselien’s motion for a writ of habeas corpus. As set forth below, the

defendant participated in a string of violent gunpoint robberies in Brooklyn. After being

indicted, the defendant pleaded guilty to one count of Hobbs Act robbery conspiracy and

unlawful possession of a firearm, in violation of 18 U.S.C. § 924(c), relating to one of the

robberies. As part of his plea agreement, the defendant admitted his role in additional

robberies, and the government agreed not to charge him with more offenses relating to those

crimes. Following his plea, sentencing and direct appeal, the Supreme Court held that

Section 924(c)(3)(B)’s residual clause was void for vagueness in Davis v. United States, 139

S. Ct. 2319 (2019). The defendant now seeks to invalidate his Section 924(c) conviction

because the underlying crime, Hobbs Act conspiracy, may no longer be considered a crime

of violence.

               As part of his bargain with the government, however, the defendant waived

any challenges to his conviction, which forecloses the instant Davis claim. The defendant’s

related ineffective assistance of counsel claims – which are not barred by his plea agreement

– are nonetheless meritless because any challenge to the Section 924(c) charge would have

been futile under then binding precedent and, even if successful, would have resulted in the

filing of a substantive Hobbs Act robbery charge, which is categorically a crime of violence.

In addition, the defendant’s plea agreement afforded him protection from prosecution for the

other, uncharged robberies. Accordingly, the defendant cannot establish either deficient

performance by counsel or prejudice. Therefore, the petition must be denied.

                                               2
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 3 of 19 PageID #: 903



                                      BACKGROUND

              The defendant was the getaway driver for a robbery crew that in the summer

and fall of 2016 targeted pharmacies in Brooklyn. As part of his plea agreement, the

defendant admitted his involvement in four gun-point pharmacy robberies:

              (1) the August 16, 2016 robbery of Mill Basin pharmacy on Avenue T;

              (2) the September 8, 2016 robbery of This Way pharmacy on Quentin Road;

              (3) the September 13, 2016 robbery of Living Word pharmacy on Utica Avenue;
                  and

              (4) the September 27, 2016 robbery of Mill Park pharmacy on Avenue U.

(See Presentence Investigation Report (“PSR”) ¶¶ 5-13). Each robbery was brazen,

conducted during daylight, and involved brandishing a firearm at innocent workers or

customers. And each involved the crew’s attempt to obtain prescription drugs. During these

robberies, the defendant acted as the getaway driver, using the car of his child’s mother.

              For the last robbery, on September 27, 2016, the defendant drove three of his

co-defendants (Gregory St. Juste, Max Narcisse, Jr. and Wensley Paul) to the Mill Park

Pharmacy, located at 6602 Avenue U in Brooklyn, New York. (See PSR ¶ 11.) Upon

entering the pharmacy, St. Juste pulled out a firearm and forced a store clerk to go behind a

counter, demanding to know where the “oxy” was. (See id.) St. Juste threatened to shoot the

clerk if he did not obey his instructions. (See id.) Narcisse then proceeded to go behind the

counter to the cash register and placed cigarettes, cash and other items into a backpack. (See

id.) He also stole an employee’s pocketbook. (See id.) After a few minutes, the three

individuals left the store and ran into a nearby Nissan Altima driven by the defendant. (See

id.)
                                               3
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 4 of 19 PageID #: 904



                 Shortly after leaving the scene, New York City Police Department officers

pulled over the Nissan Altima for a traffic violation, as the car had been associated with at

least three prior pharmacy robberies. (See PSR ¶ 12.) Officers removed the defendants and,

under the front passenger seat (where St. Juste was sitting), recovered the firearm used in the

robbery, which was a stolen, loaded Taurus Pro .45 caliber pistol. (See id. ¶ 12.) Officers

also recovered numerous items of clothing that had been worn during the robbery as well as

the stolen merchandise, including $305 in cash, a wallet, a cellular telephone, a pocketbook,

20 packs of cigarettes and other items. (See id.) The defendant was indicted and charged in

Count One with Hobbs Act robbery conspiracy relating to the robbery of Mill Park

Pharmacy, and charged in Count Two with unlawful possession and brandishing a firearm, in

violation of 18 U.S.C. § 924(c). (See id. ¶ 1.)

                 On November 15, 2017, the defendant pleaded guilty pursuant to a plea

agreement to both counts of the Indictment. (See PSR ¶ 1.) As part of his agreement, the

defendant admitted his involvement in the additional gun-point robberies set forth above.

(See id. ¶ 4.)

                 On May 21, 2018, the Court sentenced the defendant principally to a total of

120 months’ imprisonment. See Judg., ECF Dkt. Entry No. 74. On June 18, 2018, the

defendant filed a notice of appeal. See ECF Dkt. Entry No. 76. Because the defendant had

agreed “not to file an appeal or otherwise challenge, by petition pursuant to 28 U.S.C. § 2255

or any other provision, the conviction or sentence in the event that the Court imposes a

sentence of 180 months or below,” Plea Agmt. ¶ 4, the government moved to dismiss the




                                                  4
 Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 5 of 19 PageID #: 905



defendant’s appeal. On February 6, 2019, the Second Circuit granted the motion and

dismissed the appeal. See ECF Dkt. Entry No. 93.

               On July 16, 2019, the defendant filed pro se the instant motion for a writ of

habeas corpus, claiming, among other things, that his conviction for unlawful use of a

firearm must be dismissed in light of the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019), which held that 18 U.S.C. § 924(c)(3)(B)’s residual clause is void for

vagueness. See Pet., ECF Dkt. Entry No. 100.

                                         ARGUMENT

I.     Legal Standards

       A.      Habeas Corpus Petitions

               Title 28, U.S.C., § 2255 allows federal prisoners to challenge the

constitutionality of their sentences. This section provides, in pertinent part, that:

               A prisoner in custody under sentence of a court established by
               Act of Congress claiming the right to be released upon the ground
               that the sentence was imposed in violation of the Constitution or
               laws of the United States, or that the court was without
               jurisdiction to impose such sentence, or that the sentence was in
               excess of the maximum authorized by law, or is otherwise subject
               to collateral attack, may move the court which imposed the
               sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). To qualify for relief under § 2255, it is the petitioner’s burden to show

“a constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact

that constitutes ‘a fundamental defect which inherently results in complete miscarriage of

justice.’” Graziano v. United States, 83 F.3d 587, 590 (2d Cir. 1996) (quoting United States

v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)). Despite the existence of a number of procedural

bars as to certain other claims, “[a]n ineffective-assistance-of-counsel claim may be brought
                                                 5
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 6 of 19 PageID #: 906



in a collateral proceeding under § 2255, whether or not the petitioner could have raised the

claim on direct appeal.” Massaro v. United States, 538 U.S. 500, 504 (2003).

               In considering a § 2255 petition, “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief, the court shall . . .

grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). The Second Circuit has

interpreted § 2255 “as requiring a hearing in cases where the petitioner has made a ‘plausible

claim’ of ineffective assistance of counsel.” Morales v. United States, 635 F.3d 39, 45 (2d

Cir.2011) (quoting Puglisi v. United States, 586 F.3d 209, 213 (2d Cir.2009)). The court

must then determine whether, viewing the record “in the light most favorable to the

petitioner, the petitioner, who has the burden, may be able to establish at a hearing a prima

facie case for relief.” Puglisi, 586 F.3d at 213. However, “[a]iry generalities, conclusory

assertions and hearsay statements will not suffice because none of these would be admissible

evidence at a hearing.” United States v. Aiello, 814 F.2d 109, 113-14 (1987); Haouari v.

United States, 510 F.3d 350, 354 (2d Cir. 2007).

               “Case law makes clear that a waiver of the right to bring a motion to vacate

under section 2255 is enforceable so long as the petitioner’s waiver is knowing and

voluntary.” Grant v. United States, 2012 WL 163780, at *1 (S.D.N.Y. Jan. 19, 2012) (report

and recommendation) (citing cases), adopted by 2012 WL 1228091 (S.D.N.Y. Apr. 6, 2012).

Such waivers “may be upheld ‘even in circumstances where the sentence was conceivably

imposed in an illegal fashion or in violation of the Guidelines, but yet was still within the

range contemplated in the plea agreement.’” Trafficante v. United States, 2016 WL

                                                 6
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 7 of 19 PageID #: 907



7409775, at *3 (S.D.N.Y. Nov. 29, 2016) (quoting United States v. Gomez-Perez, 215 F.3d

315, 319 (2d Cir. 2000)); see also Sanford v. United States, 841 F.3d 578, 580 (2d Cir. 2016)

(“A defendant’s knowing and voluntary waiver of the right to appeal or collaterally attack his

conviction and/or sentence is enforceable.”); Alshalabi v. United States, 2012 WL 727911, at

*4 (E.D.N.Y. Mar. 6, 2012) (“Under established Second Circuit law, a defendant’s waiver, as

part of a written plea agreement, of his right to appeal or collaterally challenge a sentence

within an agreed upon guideline range is enforceable, provided the waiver and plea were

knowing and voluntary.”).

              B.      Ineffective Assistance of Counsel Claims

              Under Strickland v. Washington, 466 U.S. 668 (1984), to prevail on a claim of

ineffective assistance of counsel, the petitioner must meet both requirements of a two-

pronged test. First, he must demonstrate that counsel’s performance, measured by an

“objective standard of reasonableness,” was “deficient” in that counsel “made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Second, he must show prejudice, specifically, a reasonable probability that,

but for counsel’s unprofessional errors, the outcome of the proceeding would have been

different. See id. at 696-97.

              In assessing the reasonableness of counsel’s performance, judicial scrutiny

“must be highly deferential” and “must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at

689. “[T]hat is, the defendant must overcome the presumption that, under the circumstances,

the challenged action ‘might be considered sound trial strategy.’” Id. (quoting Michel v.

                                               7
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 8 of 19 PageID #: 908



Louisiana, 350 U.S. 91, 101 (1955)). “The reasonableness of counsel’s performance is to be

evaluated from counsel’s perspective at the time of the alleged error and in light of all the

circumstances,” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986), “bearing in mind that

‘there are countless ways to provide effective assistance in any given case’ and that ‘even the

best criminal defense attorneys would not defend a particular client in the same way.’”

United States v. Aguirre, 912 F.2d 555, 560 (2d Cir. 1990) (quoting Strickland, 466 U.S. at

689) (brackets omitted). Because there are many ways to provide effective assistance in any

case, see Strickland, 466 U.S. at 689, the lack of success of a chosen strategy should not

cause a court to second-guess an attorney’s judgments, see Cuevas v. Henderson, 801 F.2d

586, 590 (2d Cir. 1986).

               To establish prejudice, the petitioner must demonstrate not just “some

conceivable effect,” Strickland, 466 U.S. at 693, but rather, as noted above, “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Lynn v. Bliden, 443 F.3d 238, 247 (2d Cir. 2006). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Strickland,

466 U.S. at 694. Where a defendant obtains the benefit of a reduced sentence as part of a

plea bargain, this may demonstrate the absence of prejudice. See Cusano v. United States,

2007 WL 4142771, at *3 (S.D.N.Y. Nov. 16, 2007) (finding no prejudice where the

defendant “received a significant strategic benefit for pleading guilty, namely a sentence of

168 to 192 months-a range substantially less than the mandatory minimum (240 months) that

he faced if convicted of the charges in the initial Indictment”).




                                                8
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 9 of 19 PageID #: 909



               The Court in deciding an ineffective assistance of counsel claim need not

address both prongs of the Strickland inquiry if the petitioner makes an insufficient showing

on either one. See Strickland, 466 U.S. at 697; Swerbilov v. United States, 2005 WL

1177938, at *3 (E.D.N.Y. May 18, 2005). “In particular, a court need not determine whether

counsel’s performance was deficient before examining the prejudice suffered by the

defendant as a result of the alleged deficiencies.” Strickland, 466 U.S. at 697; see also

Carneglia v. United States, 2006 WL 148908, at *4 (E.D.N.Y. Jan. 18, 2006).

               Furthermore, a district court may summarily dismiss a § 2255 petition where

the petitioner submits an insufficient affidavit or fails to raise detailed and controverted

issues of fact. “Courts routinely hold that where ‘allegations with regard to alleged counsel’s

errors in pre-trial preparation and investigation and trial advocacy are ‘vague, conclusory,

and unsupported by citation to the record, any affidavit, or any other source,’” ineffective

assistance of counsel claims cannot be established. Foxworth v. United States, 2011 WL

3041057, at *4 (D. Conn. Jul. 25, 2011) (quoting Vasquez v. United States, 1997 WL

148812, at *12 (S.D.N.Y. Mar. 28, 1997)). See Davison v. United States, 2001 WL 883122

at *8 (S.D.N.Y. Aug. 3, 2001) (“[B]lanket assertions against his trial counsel’s performance

in a self-serving affidavit,” in the absence of objective evidence to support the petitioner’s

claim, were insufficient.). And where a defendant who pleaded guilty challenges the

effective assistance of counsel he received, if the “record clearly establishes that [the

defendant] entered into the plea agreement knowingly and voluntarily” and those “sworn

statements” “directly contradict[ed] his more recent self-serving allegations,” the petition

must be dismissed. Chen v. United States, 2007 WL 4358466 at *3 (S.D.N.Y. Dec. 7, 2007);

                                                9
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 10 of 19 PageID #: 910



see also Sweeney v. United States, 2016 WL 1275619, at *2 (E.D.N.Y. Mar. 31, 2016)

(rejecting § 2255 claim where the petitioner’s “sworn statements at his plea proceeding

preclude his argument that he believed counsel’s performance was deficient”); see also

United States v. Hernandez, 242 F.3d 110, 114 (2d Cir. 2001) (rejecting ineffective

assistance claim on direct appeal where the defendant’s “factual assertions regarding his

counsel’s alleged ineffectiveness simply contradict his sworn statements at the plea

allocution”).

II.    Analysis

                The defendant raises two categories of claims in support of the instant petition:

(1) that his conviction for unlawful brandishing of a firearm must be vacated in light of

Davis, which held that Section 924(c)(3)(B)’s residual clause was void for vagueness; and

(2) that his trial counsel and appellate counsel were constitutionally ineffective for failing to

foresee Davis and attempt to have Count Two dismissed, instead securing a plea agreement

with the government. As set forth below, the defendant waived his right to challenge any

non-ineffective assistance of counsel claims as part of his plea, and therefore his due process

claim must be rejected. In addition, the defendant cannot establish that he received

ineffective assistance of counsel because by foregoing any potential Davis claim—which, at

the time, was foreclosed by Second Circuit precedent—the government agreed not to charge

the defendant with additional counts of Hobbs Act robbery, conspiracy and unlawful

possession of a firearm relating to additional robberies that would have subjected the

defendant to extremely enhanced penalties. Accordingly, the defendant cannot establish




                                               10
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 11 of 19 PageID #: 911



deficient performance or prejudice, and therefore his ineffective assistance claims are

without merit and should be rejected without a hearing.

        A.    The Defendant Waived His Due Process Challenge

              In his plea agreement, the defendant agreed not to appeal or “otherwise

challenge, by petition pursuant to 28 U.S.C. § 2255 or any other provision, the conviction or

sentence in the event that the Court imposes a term of imprisonment of 180 months or

below.” Plea Agmt. ¶ 4. Because the Court sentenced the defendant to a total of 120

months’ imprisonment, the defendant waived any claim that his § 924(c) conviction violates

due process under Davis, and therefore this portion of the petition should be denied. See Pet.

at 7.

              A “defendant’s knowing and voluntary waiver of the right to appeal or

collaterally attack his conviction and/or sentence is enforceable.” Sanford, 841 F.3d at 580

(citing United States v. Gomez-Perez, 215 F.3 315, 318 (2d Cir. 2000); Tellado v. United

States, 745 F.3d 48 (2d Cir. 2014)). The Second Circuit has previously upheld collateral

review waivers of challenges based on Johnson v. United States, 135 S. Ct. 2551 (2015)

(“Johnson II”), which held that the Armed Career Criminal Act’s residual clause was void

for vagueness. See, e.g., Sanford v. United States, 841 F.3d 578, 580-81 (2d Cir. 2016) (per

curiam) (upholding collateral review waiver to Johnson II challenge to sentence).

Accordingly, the defendant’s waiver here also applies to any claim under Davis that Section

924(c)(3)(B)’s residual clause is void for vagueness.

              This is true even though Davis was decided in June 2019, after the defendant’s

guilty plea. That is because a “defendant’s ‘inability to foresee [a change in the law] does

                                              11
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 12 of 19 PageID #: 912



not supply a basis for failing to enforce an appeal waiver. On the contrary, the possibility of

a favorable change in law after a plea is simply one of the risks that accompanies pleas and

plea agreements.” Sanford, 841 F.3d at 580 (citing United States v. Lee, 523 F.3d 104, 107

(2d Cir. 2008) (quoting United States v. Morgan, 406 F.3d 135, 137 (2d Cir. 2005)).

               There are narrow “exceptions to the presumption of the enforceability of a

waiver,” including when the waiver was not made knowingly, voluntarily and competently,

when the sentence was imposed based on a constitutionally impermissible factor, such as

ethnic, racial or other prohibited biases, when the government breaches the plea agreement or

when the sentencing court failed to enunciate any rationale for the defendant’s sentence. Id.

at 580 (quoting Gomez-Perez, 215 F.3d at 319); see also United States v. Lloyd, 901 F.3d

111, 124 n.11 (2d Cir. 2018) (finding that broad appellate waiver that waived, without

qualification, right to appeal the conviction or a sentence below a specified term was

enforceable even after Class v. United States, 138 S. Ct. 798 (2018)). But none of those

considerations is applicable here. To the contrary, the record demonstrates that the

defendant’s waiver of his right to appeal or collaterally challenge his conviction was

knowing and voluntary. For one thing, the Court ensured that as part of his plea, the

defendant knowingly and voluntarily waived his rights to collaterally attack his conviction or

sentence. See Plea Hr’g Tr., ECF Dkt. Entry No. 89, at 18:13-23 (statement of the Court that

“[b]y pleading guilty and by entering into the plea agreement that is before the court, you

will have waived, or given up, your right to appeal or to collaterally attack all or part of the

sentence that I will impose, if I should impose a term of imprisonment of 180 months or

something less than that,” which the defendant stated he understood). In addition, the

                                                12
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 13 of 19 PageID #: 913



defendant cannot establish that he is “actually innocent”—which might excuse a collateral

waiver—because, as part of the plea agreement, the government agreed to not charge the

defendant with the additional robberies and associated firearms charges to which he

admitted. See Bousley v. United States, 523 U.S. 614, 624 (1998) (“In cases where the

Government has foregone more serious charges in the course of plea bargaining, petitioner’s

showing of actual innocence must extend to those charges.”).

               Accordingly, the defendant has waived his claim that his Section 924(c)

conviction violates Due Process under Davis, and therefore the Court should deny this

portion of his petition.

       B.      The Defendant’s Ineffective Assistance of Counsel Claims Are Meritless

               The defendant’s plea agreement states that “[n]othing in the foregoing waiver

of appellate and collateral review rights shall preclude the defendant from raising a claim of

ineffective assistance of counsel in an appropriate forum.” Plea Agmt. ¶ 4. Accordingly, the

government addresses the remainder of the defendant’s petition, which raises two claims of

ineffective assistance of counsel. See Pet. at 4-6.

               Specifically, the defendant claims that his counsel erred both at the district

court level and on appeal by failing to challenge his § 924(c) conviction in Count Two for

brandishing a firearm in connection with the Mill Park pharmacy robbery. Specifically, the

defendant claims that counsel improperly did not (1) “challenge [his] guilty plea to an

unconstitutionally vague law under Class v. United States . . . when an obvious circuit split

was apparent and developing recognizing that Johnson (ACCA) applied to § 924(c)” and

therefore his conviction on Count Two; and (2) raise on appeal a vagueness challenge to his

                                               13
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 14 of 19 PageID #: 914



conviction on Count Two. (Pet. at 5-6). Although these claims are not waived, neither claim

has merit and therefore both should be denied.

               First, at the time of the defendant’s guilty plea and direct appeal, controlling

Second Circuit precedent foreclosed any challenge to the validity of the Section 924(c)

charge alleged in Count Two because Hobbs Act robbery conspiracy, as charged in Count

One, was categorically a crime of violence under the residual clause of Section 924(c)(3)(B).

See generally United States v. Barrett (“Barret I”), 903 F.3d 166 (2d Cir. 2018), vacated, 139

S. Ct. 2774 (2019). Indeed, the Second Circuit’s initial decision in Barrett I—which

expressly rejected the void for vagueness challenge to the residual clause—was decided even

after the defendant’s direct appeal was filed. Moreover, the Circuit’s decision in Barrett I

indicated that to decide whether a predicate offense constitutes a crime of violence under

Section 924(c)(3), the factfinder could assess that conduct—an approach the Davis court

indicated solved constitutional concerns but was not permitted by the text of the statute, see

139 S. Ct. at 2327. Therefore, counsel at both the district court and appellate levels was not

ineffective in failing to foresee Davis, which overruled Barrett I. See Mayo v. Henderson, 13

F.3d 528, 533 (2d Cir. 1994) (“Counsel is not required to forecast changes in the governing

law.”); see also Horne v. Trickey, 895 F.2d 497, 500 (8th Cir.1990) (holding that

ineffectiveness was not established by claim that “counsel should have realized that the

Supreme Court was planning a significant change in the existing law, and that the failure to

anticipate this change rises to the level of constitutional ineffectiveness” (cited in Mayo)).

               Second, and as set forth above, counsel was not deficient in electing to forego

litigating the validity of the § 924(c) charge because he chose instead to secure a global

                                               14
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 15 of 19 PageID #: 915



resolution that covered all of the defendant’s gunpoint robberies (and not just the one

charged in the Indictment). Indeed, in exchange for, among other things, pleading guilty to

one count of Hobbs Act robbery conspiracy and the associated brandishing of a firearm, the

government agreed not to charge (or further charge) the defendant with:

              (i) committing and conspiring to commit a Hobbs Act robbery of
              Mill Park Pharmacy, located at 6602 Avenue U, Brooklyn, New
              York, which conduct took place on or about September 27, 2016;
              (ii) committing and conspiring to commit a Hobbs Act robbery of
              LivingWord Pharmacy, located at 957 Utica Avenue, Brooklyn,
              New York, which conduct took place on or about September 13,
              2016; (iii) committing and conspiring to commit a Hobbs Act
              robbery of This Way Pharmacy, located at 3601 Quentin Road,
              Brooklyn, New York, which conduct took place on or about
              September 8, 2016; (iv) committing and conspiring to commit a
              Hobbs Act robbery of Cigar Land cigar store, located at 2069
              Flatbush Avenue in Brooklyn, New York, which conduct took
              place on or about September 1, 2016; (v) committing and
              conspiring to commit a Hobbs Act robbery of Mill Barn
              Pharmacy, located at 5829 Avenue T in Brooklyn, New York,
              which conduct took place on or about August 16, 2016; and
              (vi) possessing and brandishing a firearm during the crimes
              identified in (i) through (v).

Plea Agmt. ¶ 5(a). By foregoing litigating the existing charges in the Indictment, counsel

thereby secured protection for the defendant against future prosecution for four additional

gun-point robberies, each of which could have resulted in charges of Hobbs Act robbery,

Hobbs Act robbery conspiracy and possession and brandishing of a firearm. If convicted of

these crimes – which the defendant admitted as part of his guilty plea – he would have faced

multiple, consecutive mandatory minimum sentences far above those required by the guilty

plea to Count Two. Accordingly, counsel’s decision not to challenge the defendant’s own

guilty plea or to raise on appeal the possible due process claim—in the face of a binding

appeal waiver and binding Circuit authority—was not deficient performance. See Ukpabi v.
                                              15
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 16 of 19 PageID #: 916



United States, 2019WL 2568758, at *2 (E.D.N.Y. June 20, 2019) (observing that because

there are “countless ways to provide effective assistance in any given case,” a petitioner

“must also overcome the presumption that counsel’s actions were reasonable tactical and

strategic decisions” (internal quotation marks and alterations omitted)).

              Third, assuming the defendant’s counsel was deficient in failing to foresee

Davis and raise a void for vagueness challenge to Count Two – which he was not – the

ineffective assistance of counsel claims fail because he cannot establish that he suffered any

prejudice. Even if counsel successfully withdrew the guilty plea, and successfully had Count

Two of the Indictment dismissed, the defendant could only have been worse off.

Specifically, if the Section 924(c) offense predicated on Hobbs Act robbery conspiracy were

dismissed, the government simply would have secured an indictment charging the defendant

with substantive Hobbs Act robbery – which is categorically a crime of violence, see United

States v. Hill, 890 F.3d 51 (2d Cir. 2018) – and a new associated Section 924(c) charge.

Because the defendant acted as the getaway driver for this completed robbery, there is no

doubt that he would have been indicted and subject to the same penalties charged in the

Indictment. Because the defendant would have been in the exact same position had counsel

done what the defendant complains he should have, he cannot establish prejudice as a matter

of law. See Ukpabi, 2019 WL 256878, at *2 (“To satisfy the prejudice element of the

Strickland test in the context of a guilty plea, petitioner would have to show that he would

have been acquitted or at least received a shorter sentence after conviction.” (internal

quotation marks omitted)).




                                               16
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 17 of 19 PageID #: 917



              In fact, had counsel successfully had Count Two dismissed or the guilty plea

withdrawn, the defendant would have been prosecuted for additional charges relating to the

four other robberies the defendant committed and for which he received coverage in the plea

agreement but was not charged. As noted above, the defendant could have been charged

with, among other things, four counts of Hobbs Act robbery conspiracy, four counts of

substantive Hobbs Act robbery and four counts of brandishing a firearm in furtherance of a

crime of violence relating to the other robberies. These offenses – in addition to a revised

§ 924(c) charge relating to the substantive Hobbs Act robbery of the Mill Park Pharmacy that

was the subject of the initial Indictment – would have left the defendant subject to a

mandatory minimum sentence of at least 42 years’ imprisonment. 1 Therefore, the defendant

cannot establish that he suffered any prejudice from counsel’s conduct, which shielded him

from such liability. See Ukpabi, 2019 WL 256878, at *2; see also Hill v. Lockhart, 474 U.S.

52, 59 (1985) (“[I]n order to satisfy the ‘prejudice’ requirement, the defendant must show

that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.”).




       1
         At the time of the defendant’s appeal, successive § 924(c) charges in a single
indictment each carried mandatory minimum sentences of 25 years’ imprisonment, which
would have left the defendant subject to a mandatory minimum sentence of 107 years’
imprisonment for his five gun-point robberies. See 18 U.S.C. § 924(c)(1)(C)(i) (2016).
Subsequently, Congress enacted the First Step Act which, among other things, clarified that
the 25-year sentence for a successive § 924(c) conviction applies only after a prior § 924(c)
conviction became final. See 18 U.S.C. § 924(c) (2019). Therefore, the estimate cited above
assumes that First Step Act would have applied to any future charges but, at the time of the
guilty plea, the penalties that the defendant faced were even more severe.
                                                17
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 18 of 19 PageID #: 918



       C.     The Defendant Is Not Entitled to a Hearing

              Here, the record “conclusively show[s] that prisoner is entitled to no relief,”

and, accordingly, summary dismissal of the instant petition is appropriate. See 28 U.S.C.

§ 2255. As set forth above, there are not material facts at issue; rather, the plea agreement’s

waiver forecloses his due process claim, and the other circumstances apparent from the

record reveal that he received effective assistance of counsel. Accordingly, a hearing is not

warranted. See United States v. Stantini, 85 F.3d 9, 17 (2d Cir. 1996) (finding no need for

further factual development because defendant failed to raise plausible ineffectiveness claim

regarding attorney’s performance); see also Santos v. United States, 2014 WL 1653260, at *6

(E.D.N.Y. Apr. 24, 2014) (dismissing § 2255 petition without a hearing).




                                               18
Case 1:16-cr-00554-DLI Document 107 Filed 09/16/19 Page 19 of 19 PageID #: 919



                                       CONCLUSION

              For the reasons set forth above, the government respectfully requests that the

Court deny the defendant’s motion for a writ of habeas corpus.

Dated:    Brooklyn, New York
          September 16, 2019

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201


                                            By:              /s/                          .
                                                       Keith D. Edelman
                                                       Assistant United States Attorney
                                                       (718) 254-6328


cc:   Jeff Roselien, pro se (by certified mail)
      Inmate Number 89680-053
      Ray Brook FCI
      128 Ray Brook Road
      Ray Brook, NY 12977




                                                  19
